UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6371



JOSEPH V. PURANDA,

                                           Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director V.D.O.C.,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-389)


Submitted: May 13, 2004                        Decided:   May 20, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph V. Puranda, Appellant Pro Se. Amy L. Marshall, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Joseph V. Puranda seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).*          An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                                28 U.S.C.

§   2253(c)(2)        (2000).     A    prisoner    satisfies        this    standard     by

demonstrating          that   reasonable     jurists       would      find       that   his

constitutional         claims    are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record and conclude that Puranda has not made the requisite showing.

                  Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the

facts       and    legal   contentions    are     adequately    presented          in   the

materials         before   the   court    and     argument    would        not    aid   the

decisional process.

                                                                                 DISMISSED



        *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).

                                         - 2 -